Citation Nr: 0922266	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  01-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a stomach disorder (to 
include irritable bowel syndrome), including as secondary to 
service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated March 2000 
and August 2001) of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a stomach disorder and for depression, 
both to include as secondary to the Veteran's service-
connected Bell's palsy.  The March 2000 rating decision 
denied both claims for not being well-grounded.  The August 
2001 rating decision denied both claims on the merits.

In June 2003, the Board remanded both issues to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
further development.

In a July 2005 decision, the Board denied service connection 
for depression and for a stomach disorder, both to include as 
secondary to service-connected Bell's palsy.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In June 2006, the Court granted a joint motion to remand this 
appeal to the Board.

In March 2007, pursuant to the Court's Order granting the 
joint motion to remand, the Board once again remanded both 
issues to the RO via the AMC for further development.

In an April 2008 decision, the Board denied service 
connection for a stomach disorder (to include irritable bowel 
syndrome), including as secondary to service-connected Bell's 
palsy, and remanded the issue of service connection for a 
mental disorder (to include depression and bipolar disorder), 
including as secondary to service-connected Bell's palsy.  
Based on November 2007 VA examinations, which yielded 
diagnoses of irritable bowel syndrome (IBS) and bipolar 
disorder, the Board rephrased the issues to better reflect 
the claims on appeal.  See Ephraim v. Brown, 82 F.3d 399, 
401-02 (Fed. Cir. 1996).  The Veteran again appealed to the 
Court.

In February 2009, the Court granted a joint motion to remand 
this appeal to the Board.

The Board notes that the issue of entitlement to service 
connection for a mental disorder (to include depression and 
bipolar disorder), including as secondary to service-
connected Bell's palsy, still requires development by the RO 
as requested in the April 2008 remand.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

Pursuant to the February 2009 joint motion to remand, the 
Board finds that a VA medical opinion is needed to address 
whether the Veteran's IBS is related to her in-service 
abdominal and gastrointestinal complaints, to include whether 
it is secondary to service-connected Bell's palsy.

The service treatment records reflect that the Veteran 
complained of stomach pains and abdominal cramps on December 
1, 1987.  She was pregnant at the time. 

On February 10, 1988, when the Veteran was four months 
pregnant, she presented with a complaint of a sharp, 
throbbing stomach pain, and she reported that she had an 
abdomen "accident" (quotes in original) as a result of 
having been hit in her stomach accidentally while wrestling.  

On May 18, 1988, the Veteran complaints of lower abdominal 
pain and was assessed with an intrauterine pregnancy.

On June 9, 1988, when the Veteran was eight months pregnant, 
she complained of bad cramps that made it difficult to walk 
or stand up straight.  The examiner assessed round ligament 
pain with head of baby pressing on pelvic brim.

On July [redacted], 1988, the Veteran delivered a female child.  

A July 13, 1988, consultation sheet reflects that a consult 
was requested for this post partum Veteran with 
endometriosis.  The consultation report reflects an 
assessment of doubtful persistent endometriosis, left Bell's 
palsy, untreated urinary tract infection, episiotomy wound 
dehiscence, and spinal headache.

On April 17, 1989, the Veteran presented with complaints of 
diarrhea, nausea, aching all over, and chills for three days.  
She related that the nausea and chills were her worst 
complaints.  Examination of her abdomen revealed increased 
bowel sounds without menses.  The examiner assessed 
gastroenteritis.

On April 19, 1989, the Veteran presented with a complaint of 
personal problems and related that she wanted to know when a 
urine test would show pregnancy, as her menstrual period was 
seven days late and she felt nauseated. 

On April 27, 1989, the Veteran presented with complaints of 
spitting up blood and abdominal cramps during the prior two 
weeks, and that the spitting up of blood had increased during 
the prior five days.  She described her pain as in the middle 
of her abdomen and denied diarrhea or constipation.  Further 
inquiry, however, revealed that she had not had a bowel 
movement for the last 14 days.  Physical examination of the 
abdomen revealed soft, mild generalized tenderness all over 
her abdomen.  There was no counter tenderness, no mass, and 
bowel sounds were normal.  The examiner, Dr. S., assessed 
hematemesis of questionable etiology and noted that internal 
medicine directed that the Veteran be seen in the emergency 
room for further work-up.  An emergency care and treatment 
note dated that same day revealed a diagnosis of Mallory-
Weiss tear.  

A subsequent undated treatment note reflects an intrauterine 
pregnancy.

On June 6, 1989, the Veteran complained of upper abdominal 
pain and cramping.  The assessment was viral syndrome with 
pregnancy.

The Veteran's service treatment records reflect no further 
entries for abdominal symptoms after the intrauterine 
pregnancy, which was terminated in March 1990.

Post service, a February 1996 private consultation report 
reflects a history of lower abdominal pain and nausea after 
eating since August 1995.  The Veteran denied any associated 
emesis or diarrhea.  The impression was suspected diagnosis 
of IBS.

A February 2001 letter from Dr. R. to the Veteran reflects 
the following statements: "I have reviewed the records that 
you have sent to me.  It is certainly possible that you had 
irritable bowel syndrome while in the Service.  I can only 
state that it is possible (as opposed to probable) that your 
irritable bowel syndrome was a result of your time in the 
Service." (Emphasis in original).

An October 2003 QTC examination report reflects a diagnosis 
of intermittent symptomatic gastroparesis and the opinion 
that it had its onset between 1987 and 1990.  In an April 
2004 addendum, the examiner stated that the Veteran was 
diagnosed with stress related gastritis, otherwise termed 
IBS, with symptoms as early as April 27, 1989, as evaluated 
by Dr. S. in service.

A May 2005 opinion from the Veterans Health Administration 
(VHA) reflects the physician's inability to provide 
definitive opinions as to whether the symptoms manifested by 
the Veteran during service were those of IBS, or whether the 
Veteran's current gastrointestinal symptomatology is related 
to those she manifested during service or are otherwise 
related to service.

A November 2007 VA examination report reflects the following 
statements: "Patient's service medical records reviewed, she 
had lower abdominal pain, nausea with her pregnancy.  No 
other mention of any GI symptoms.  GI symptoms are commonly 
seen with pregnancy.  So irritable bowel onset was not during 
her service years."

The February 2009 joint motion noted that the November 2007 
VA examiner's opinion appears to be inadequate in that the 
examiner premised his opinion on the fact that the Veteran 
had no gastrointestinal symptoms that were not related to her 
pregnancies.  As noted above, and in the joint motion, the 
service treatment records reflect abdominal and 
gastrointestinal complaints that were attributed to diagnoses 
of endometriosis, gastroenteritis, and a viral syndrome.  It 
is unclear whether the examiner found these in-service 
diagnoses to be inaccurate or merely overlooked these 
records.  Thus, the RO should obtain a VA medical opinion, 
based on a complete review of the record, as to whether the 
Veteran's current stomach disorder, to include IBS, is 
related to service or service-connected Bell's palsy.

Prior to obtaining further medical opinion, to ensure that 
all due process requirements are met, the RO should give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's notice 
letter to the Veteran should explain that she has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on 
the claims before the expiration of the one-year notice 
period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send to the Veteran and 
her attorney a letter requesting that the 
Veteran provide sufficient information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim of 
entitlement to service connection for a 
stomach disorder (to include IBS), to 
include as secondary to service-connected 
Bell's palsy.

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and her 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Thereafter, the RO should arrange for 
the Veteran's claims file to be reviewed 
by a physician at a VA medical facility 
for the purpose of obtaining an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's current stomach disorder, to 
include IBS, had its onset in service or 
is related to service or service-connected 
Bell's palsy.  

In rendering the opinion, the physician 
should address the Veteran's abdominal and 
gastrointestinal complaints in the service 
treatment records as well as Dr. R.'s 
February 2001 letter, the October 2003 QTC 
examination report and April 2004 
addendum, the May 2005 VHA opinion, and 
the November 2007 VA examination report.

It is imperative that the physician 
reviews all the evidence in the claims 
file, including a complete copy of this 
REMAND, and acknowledges such review in 
the opinion.

If the physician is unable to provide the 
requested information with any degree of 
medical certainty, the physician should 
clearly indicate such a finding.  The 
physician should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the RO must 
readjudicate the claim.  If the 
determination of the benefit sought on 
appeal remains adverse to the Veteran, she 
and her attorney should be furnished a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

